
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


MOTOROLA SHARE OPTION PLAN OF 1996, as amended 5/7/97

1.    NAME AND PURPOSE

        1.1    Name.    The name of this plan is the Motorola Share Option Plan
of 1996 (the "Plan").

        1.2    Purpose.    Motorola has established the Plan to promote the
interests of Motorola and its stockholders by providing full and part-time
employees of Motorola or its Subsidiaries and members of Motorola's Board who
are not employees of Motorola or any of its Subsidiaries (each a "Non-Employee
Director") with additional incentive to increase their efforts on Motorola's
behalf and to remain in the employ or service of Motorola or its Subsidiaries
and with the opportunity, through stock ownership, to increase their proprietary
interest in Motorola and their personal interest in its continued success and
progress.

2.    DEFINITIONS

        2.1    General Definitions.    The following words and phrases, when
used herein, unless otherwise specifically defined or unless the context clearly
indicates otherwise, shall have the following meanings:

        (a)  Affiliate. Any corporation, partnership, joint venture or other
business entity in which Motorola or a Subsidiary holds an ownership interest.

        (b)  Board. The Board of Directors of Motorola.

        (c)  Change in Control. The events described in Section 11.2.

        (d)  Code. The Internal Revenue Code of 1986, as amended, and the
regulations promulgated pursuant thereto.

        (e)  Committee. The Compensation Committee of the Board.

        (f)    Common Stock. Motorola's common stock, $3 par value per Share.

        (g)  Directors. Members of the Board of Motorola.

        (h)  Disinterested Person. A person described in Rule 16b-3(c)(2) or any
successor definition adopted by the SEC.

1

--------------------------------------------------------------------------------

        (i)    Effective Date. The date that the Plan is approved by both the
directors of Motorola and the stockholders of Motorola, and if not approved by
both on the same day, the date of the last approval.

        (j)    Employee. Any person employed by Motorola or a Subsidiary on a
full or part-time basis.

        (k)  Employee Stock Options. Stock Options granted to an Employee under
Article 4 of the Plan, including both NSOs and ISOs.

        (l)    Exchange Act. The Securities Exchange Act of 1934, as amended.

        (m)  Fair Market Value. The average of the high and low sale prices of
Shares as reported for the New York Stock Exchange—Composite Transactions on a
given date, or, in the absence of sales on a given date, the average of the high
and low sale prices (as so reported) for the New York Stock Exchange—Composite
Transactions on the last previous day on which a sale occurred prior to such
date. With respect to an ISO, as defined below, if such method of determining
Fair Market Value shall not be consistent with the then current regulations of
the U.S. Secretary of the Treasury, Fair Market Value shall be determined in
accordance with those regulations.

        (n)  ISO. An incentive stock option that meets the requirements of
Section 422 (or any successor section) of the Code.

        (o)  Motorola. Motorola, Inc. or any successor.

        (p)  NSO. A Stock Option that does not qualify as an ISO.

        (q)  Non-Employee Director. Is defined in Section 1.2.

        (r)  Non-Employee Stock Option Period. Is defined in Section 5.3.

        (s)  Non-Employee Stock Option. Is defined in Section 5.1.

        (t)    Non-Exercise Period. The period, for each Employee Stock Option,
ending twelve (12) months from the date of its grant, or any longer period or
periods determined by the Committee and set forth in, or incorporated by
reference into, the Employee Stock Option.

        (u)  Optionee. An Employee who has been granted an Employee Stock Option
under the Plan.

2

--------------------------------------------------------------------------------

        (v)  Participant. An individual who is granted a Stock Option under in
the Plan.

        (w)  Plan. The Motorola Share Option Plan of 1996 and all amendments and
supplements thereto.

        (x)  Plan Year. The calendar year.

        (y)  Rule 16b-3. Rule 16b-3 promulgated by the SEC, as amended, or any
successor rule in effect from time to time.

        (z)  SEC. The Securities and Exchange Commission.

        (aa) Share. A share of Common Stock.

        (bb) Stock Options. Employee Stock Options and Non-Employee Stock
Options.

        (cc) Subsidiary; Subsidiaries. Any corporation or other entity in which
a fifty percent (50%) or greater interest is, at the time, directly or
indirectly owned by Motorola or by one or more Subsidiaries or by Motorola and
one or more Subsidiaries, except that: (i) with respect to ISOs, "Subsidiary"
shall mean "subsidiary corporation" as defined in Section 424(f) of the Code,
and (ii) with respect to Directors and any elected officer of Motorola or a
Subsidiary subject to Section 16 of the Exchange Act, the terms "Subsidiary" or
"Subsidiaries" mean and include any corporation or other entity at least a
majority of the outstanding voting shares of which (other than directors'
qualifying shares) is, at the time, directly or indirectly owned by Motorola or
by one or more Subsidiaries or by Motorola and one or more Subsidiaries.

        (dd) Successor-in-Interest. Is defined in Section 4.5(a)(ii).

        (ee) Total and Permanent Disability. Is defined in Section 4.5(a)(i).

        2.2    Other Definitions.    In addition to the above definitions,
certain words and phrases used in the Plan and any Stock Option certificate may
be defined elsewhere in the Plan or in such Stock Option certificate.

3.    SHARES SUBJECT TO PLAN

        3.1    Number of Shares.    The number of Shares for which Stock Options
may be granted under the Plan shall be (i) 29,000,000 Shares, plus (ii) the
total number of Shares with respect to which no options have been granted

3

--------------------------------------------------------------------------------

under Motorola's Share Option Plan of 1991 on the Effective Date, plus (iii) the
number of Shares as to which options granted under Motorola's Share Option Plan
of 1991 terminate or expire without being fully exercised, subject, in each
case, to Sections 3.2 and 3.3. Shares issued under the Plan may be either
authorized and unissued Shares or issued Shares reacquired by Motorola. No
Employee may receive Stock Options relating to more than 300,000 Shares in any
Plan Year (as adjusted pursuant to Section 3.3).

        3.2    Reusage.    If a Stock Option expires or is terminated,
surrendered or canceled without having been fully exercised, the Shares covered
by such Option shall again be available for use under the Plan.

        3.3    Adjustments.    If there is any change in the Common Stock by
reason of any stock split, stock dividend, spin-off, split-up, spin-out,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares, the number and class of Shares available for Stock Options the number
of Shares to be automatically granted under Section 5.1 hereof and the number of
Shares subject to outstanding Stock Options and the price of each of the
foregoing, as applicable, shall be appropriately adjusted by the Committee to
provide Participants with the same relative rights before and after such
adjustment.

4.    EMPLOYEE STOCK OPTIONS

        4.1    Grant of Employee Stock Options.    The Committee shall have
authority to grant Stock Options (ISOs or NSOs) to Employees. The Committee
shall determine the number of Shares subject to each Employee Stock Option, the
purchase price per Share, the term of the Employee Stock Option, the time or
times at which the Employee Stock Option may be exercised, and all other terms
and conditions of the Employee Stock Option. The Option exercise price per Share
of an Employee Stock Option may not be less than the Fair Market Value of a
Share on the date of grant. The Committee may accelerate the exercisability of
any Employee Stock Option, including the waiver or modification of any
installment exercise provisions. The Committee may in its discretion, delegate
to members of the Committee and/or one or more elected officers of Motorola the
authority to grant Stock Options to Employees who are not subject to Section 16
of the Exchange Act.

        4.2    NSOs and ISOs.    

        (a)  The Stock Option exercise price of any Stock Option may not be less
than the Fair Market Value on the date of grant of the Shares of the Common
Stock subject to the Stock Option.

4

--------------------------------------------------------------------------------

        (b)  ISOs. The following additional terms and conditions shall apply to
ISOs:

          (i)  No ISO shall be granted to any Participant who, at the time the
Employee Stock Option is granted, would own (within the meaning of
Section 422(b) of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of Motorola.

        (ii)  The aggregate Fair Market Value (determined as of the time the
Employee Stock Option is granted) of the Shares of Common Stock with respect to
which one or more ISO's are exercisable for the first time by any individual
Optionee during any calendar year (under all plans of Motorola and its
Subsidiaries) shall not exceed $100,000.00.

        (iii)  Each ISO, by its terms, shall (1) not be exercisable after the
expiration often (10) years after the date it is granted and (2) not be
transferrable by the Optionee otherwise than by will or the applicable laws of
descent and distribution or by operation of a death beneficiary designation made
by the Optionee in accordance with rules established by the Committee and shall
be exercisable during the Optionee's lifetime only by the Optionee or the
Optionee's guardian or legal representative if the Optionee is legally
incompetent.

        4.3    Exercise of Employee Stock Options; Payment.    

        (a)  An Employee Stock Option may be exercised by the Optionee
submitting to Motorola such form(s) as are prescribed for such purpose. Motorola
may require the surrender of the Employee Stock Option certificate if one has
been issued. No Employee Stock Option shall be exercisable for less than a
minimum of fifty (50) Shares except in cases where the number of Shares
represented by the Employee Stock Option being exercised is less than fifty
(50), in which case, the Employee Stock Option shall not be exercisable for less
than all shares represented by such Option.

        (b)  Payment for Shares purchased upon exercise of an Employee Stock
Option shall be paid in full as permitted by Section 13 for all Shares purchased
at the time of purchase. No fractional Shares may be purchased.

        4.4    Non-Exercise Period.    Except as provided herein for Optionees
who die while in the employ of Motorola or any Subsidiary or for a Change in
Control, no Employee Stock Option granted under the Plan may be exercised prior
to the expiration of the Non-Exercise Period. No Employee Stock Option may be
exercised after expiration of its stated term.

5

--------------------------------------------------------------------------------

        4.5    Effect of Termination of Employment on Employee Stock
Options:    

        (a)  Termination of Employment During the Non-Exercise Period.

          (i)  Except for a Change in Control and except for a disability leave
of absence as provided in Section 4.5(a)(iii) hereof, if, during the NonExercise
Period, the Optionee's employment with Motorola and its Subsidiaries shall
terminate for any reason (including retirement) other than death, transfer to an
Affiliate and other than Total and Permanent Disability (as that term is defined
in the Motorola Profit Sharing and Investment Plan) of the Optionee, as
determined by the Committee or its designee, the Optionee's right to exercise
the Employee Stock Option shall terminate and all rights thereunder shall cease;
provided, however, if the Optionee's employment terminates by reason of the
transfer of such Optionee to an Affiliate, the Committee shall have the power
and authority, in its discretion, to determine whether or not any or all of the
Employee Stock Options held by the Optionee shall terminate or shall continue in
effect (in which case such Options shall be subject to all of the conditions of
the Plan, including this Section 4.5, and such other conditions as the Committee
may impose, with "termination of employment," "employment is terminated" or
"employment shall have been terminated" or words of like import or intent
meaning termination of employment with the Affiliate.)

        (ii)  If, during the Non-Exercise Period, an Optionee dies while in the
employ of Motorola or any Subsidiary, the deceased Optionee's
Successor-in-Interest shall have the right to exercise, in whole or in part, at
any time during the remainder of the term of such Employee Stock Option, the
entire amount of the Shares subject to such Employee Stock Option (without
regard to any installment limitation on the exercise of the Employee Stock
Option). For purposes of the Plan, the term "Successor-in-Interest" shall mean
the deceased Optionee's death beneficiary, personal representative, or any
person who acquired the right to exercise such Employee Stock Option by bequest
or inheritance or by reason of the laws of descent and distribution.

        (iii)  If, during the Non-Exercise Period, an Optionee's employment with
Motorola and its Subsidiaries shall terminate because of the Total and Permanent
Disability of the Optionee or if the Optionee shall be put on disability leave
of absence status because of the Total and Permanent Disability of the Optionee,
each Employee Stock Option held by such an Optionee which has a Non-Exercise
Period in effect at the time of termination of employment or commencement of the
disability leave of absence shall become exercisable at the time the applicable
Non-Exercise Period elapses or terminates, and the Optionee shall then have the
right to exercise, in whole or in part, each such Employee Stock Option for the

6

--------------------------------------------------------------------------------

entire amount of Shares subject to each such Employee Stock Option (without
regard to any installment limitation on exercise of the Employee Stock Option)
at any time during the remainder of the term of the Employee Stock Option. The
unexercised portion of each Employee Stock Option shall terminate upon
expiration of the term of such Stock Option, and any unexercised portion shall
terminate immediately if and when the Optionee is employed by a competitor of
Motorola or any Subsidiary without written consent of the Committee.

        (b)  Termination of Employment After the Non-Exercise Period.

          (i)  By Termination of Employment Without Cause. If the Non-Exercise
Period shall have elapsed or terminated and the Optionee's employment with
Motorola and its Subsidiaries shall have been terminated thereafter by Motorola
or any Subsidiary without cause, the Optionee shall have the right to exercise
the then presently exercisable unexercised portion of the Employee Stock Option
at any time during a period of twelve (12) months after the date of termination
of employment. The unexercised portion of the Employee Stock Option may be
exercised, in whole or in part, for the number of Shares which were or would
have become exercisable to the extent the Optionee could have exercised such
Employee Stock Option had the Optionee remained in the employ of Motorola or any
Subsidiary during the twelve (12) month period immediately following the date of
termination of employment. Except as otherwise provided in
Section 4.5(b)(vii) hereof, the unexercised and/or unexercisable portion of each
Employee Stock Option shall terminate twelve (12) months after an Optionee's
employment with Motorola and its Subsidiaries shall have been so terminated, and
any unexercised and/or unexercisable portion shall terminate immediately if and
when the Optionee is employed by a competitor of Motorola or any Subsidiary
without the written consent of the Committee.

        (ii)  By Termination of Employment for Cause. If the Non-Exercise Period
shall have elapsed or terminated and the Optionee's employment is terminated by
Motorola or any Subsidiary for cause, any unexercised portion of any Employee
Stock Option granted to the Optionee shall terminate with the Optionee's
termination of employment. As used herein, the term "cause" means (a) the
failure of the Optionee to carry out the duties assigned to the Optionee as a
result of incompetence or willful neglect, as determined by the Committee, or
(b) such other reasons, including the existence of a conflict of interest, as
the Committee may determine.

        (iii)  By Voluntary Termination of Employment. If the Non-Exercise
Period shall have elapsed or terminated and the Optionee voluntarily terminates
employment with Motorola or any Subsidiary for reasons other than the retirement
of the Optionee, any unexercised portion

7

--------------------------------------------------------------------------------

of the Optionee's Employee Stock Option shall terminate with the Optionee's
termination of employment.

        (iv)  By Retirement. If the Non-Exercise Period shall have elapsed or
terminated and the Optionee's employment with Motorola or any Subsidiary shall
have been terminated because of the retirement of the Optionee from Motorola or
any Subsidiary at age 55 or older, the Optionee shall have the right to
exercise, in whole or in part, the unexercised portion of any Employee Stock
Option held by such Optionee for the entire amount of Shares subject to such
Stock Option (without regard to any installment limitation on exercise of the
Employee Stock Option) at any time during the remainder of the term of such
Stock Option. The unexercised portion of each Employee Stock Option shall
terminate upon expiration of the term applicable to each such Employee Stock
Option, and any unexercised portion shall terminate immediately if and when the
Optionee is employed by a competitor of Motorola or any Subsidiary without the
written consent of the Committee.

        For purposes of this Section 4.5, if the Optionee is a participant in
Motorola's pension plan or the pension plan of any Subsidiary, the term
"retirement" shall mean the Optionee's retirement as provided for in the
applicable pension plan. If the Optionee is not a participant in Motorola's
pension plan or the pension plan of any Subsidiary, "retirement" of an Optionee
shall be determined by the Committee. In no event can retirement take place
prior to age 55 even if permitted under the applicable pension plan.

        (v)  By Total and Permanent Disability. If the Non-Exercise Period shall
have elapsed or terminated, and the Optionee's employment with Motorola and its
Subsidiaries shall have been terminated because of the Total and Permanent
Disability of the Optionee or if the Optionee shall be put on disability leave
of absence status because of the Total and Permanent Disability of the Optionee,
the Optionee shall have the right to exercise, in whole or in part, the
unexercised portion of any Employee Stock Option held by such Optionee for the
entire amount of Shares subject to such Employee Stock Option (without regard to
any installment limitation on exercise of the Employee Stock Option) at any time
during the remainder of the term of the Employee Stock Option. The unexercised
portion of each Employee Stock Option shall terminate upon expiration of the
term of each such Employee Stock Option, and any unexercised portion shall
terminate immediately if and when the Optionee is employed by a competitor of
Motorola or any Subsidiary without the written consent of the Committee.

        (vi)  By Death. If the Non-Exercise Period shall have elapsed or
terminated and the Optionee dies while in the employ of Motorola or any
Subsidiary, the unexercised portion of the Employee Stock Option may be

8

--------------------------------------------------------------------------------

exercised, in whole or in part, at any time during the remainder of the term of
the Employee Stock Option by the Optionee's Successor-in-Interest, for the
entire number of Shares subject to the Employee Stock Option (without regard to
any installment limitation on exercise of the Employee Stock Option).

      (vii)  Effect of Death After Termination of Employment Without Cause or
Retirement. If the Non-Exercise Period shall have elapsed or terminated and the
Optionee dies during the twelve (12) month period immediately following the
Optionee's termination of employment by Motorola or any Subsidiary without cause
and at the time of death such Optionee is not employed by a competitor of
Motorola or any Subsidiary (or while employed by a competitor of Motorola or any
Subsidiary with the written consent of the Committee), the unexercised portion
of the Employee Stock Option may be exercised by the Optionee's
Successor-in-Interest at any time during the remainder of the term of the
Employee Stock Option, in whole or in part, for the number of Shares which were
or would have become exercisable had the Optionee survived for the remainder of
the term of the Employee Stock Option, without regard to the requirement of
exercise within twelve (12) months after termination of employment without
cause.

        If the Non-Exercise Period shall have elapsed or terminated and the
Optionee dies after retirement prior to the expiration of the term of the
Employee Stock Option, and, if at the time of death such Optionee is not
employed by a competitor of Motorola or any Subsidiary (or while employed by a
competitor of Motorola or any Subsidiary with the written consent of the
Committee), the unexercised portion of the Employee Stock Option may be
exercised for the entire number of Shares subject to such Employee Stock Option
(without regard to any installment limitation on exercise of the Employee Stock
Option), by the Optionee's Successor-in-Interest at any time during the
remainder of the term of the Employee Stock Option.

      (viii)  By Transfer of Optionee to an Affiliate. If the Non-Exercise
Period shall have elapsed or terminated and the Optionee's employment with
Motorola and its Subsidiaries shall terminate by reason of the transfer of such
Optionee to an Affiliate, the Committee shall have the power and authority, in
its discretion, to determine whether or not any or all of the Employee Stock
Options held by the Optionee shall continue in effect for the remainder of the
term of such Employee Stock Option or for the period otherwise applicable under
the provisions of the Plan. Any Employee Stock Option which the Committee
permits to continue in effect beyond the period otherwise applicable under the
Plan shall be subject to all of the terms and conditions of the Plan, including
this Section 4.5 and such other conditions as the Committee may impose (with
"termination of employment", "employment shall terminate", "terminates
employment",

9

--------------------------------------------------------------------------------

"employment is terminated" or "employment shall have been terminated" or words
of like import or intent meaning termination of employment with the Affiliate).

        (c)  Procedure on Death.

        No transfer of an Employee Stock Option pursuant to Section 4.5 (a)(ii),
(b)(vi) and (b)(vii) above, by will or by the laws of descent and distribution,
shall be effective unless Motorola shall have been furnished with written notice
thereof and a copy of the will, if any, and/or such other evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the Successor-in-interest or Successors-in-interest of the terms
and conditions of the Employee Stock Option, and under no circumstances shall
the right of any such Successor-in-Interest to exercise any such Employee Stock
Option extend beyond the applicable period specified in sub-paragraph (a)(ii),
(b)(vi) or (b)(vii) above, or beyond the expiration of the term of such Employee
Stock Option.

        (d)  Leaves of Absence and Lay-offs.

        If an Optionee is placed on leave of absence status (except as provided
in Section 4.5 (a)(iii) or (b)(v) above) by Motorola or any Subsidiary, each
Employee Stock Option then held by the optionee, whether exercisable or
nonexercisable, shall be suspended at such time, but the period of time during
which the Optionee is on leave of absence shall be counted in determining when
the Non-Exercise Period elapses. If an Optionee is placed on lay-off status by
Motorola or any Subsidiary, any then non-exercisable Employee Stock Option shall
terminate and any then exercisable Employee Stock Option may be exercised during
the period of twelve (12) months from the date the Optionee is placed on lay-off
status and shall be suspended thereafter to the extent not exercised. In any
case, the unexercised portion of each suspended Employe Stock Option shall
either (i) terminate upon the Optionee's termination of employment with Motorola
and its Subsidiaries or (ii) be reinstated upon such Optionee returning from
leave of absence or lay-off status to active employment status with Motorola or
any Subsidiary.

        (e)  Meaning of Termination of Employment.

        Wherever in this Article or elsewhere in the Plan the words "termination
of employment, employment is terminated, employment shall terminate or
employment shall have been terminated" or words of like import or intent are
used, they shall mean the last day worked by the Participant rather than the
last day the Participant is on the payroll of Motorola or any Subsidiary.

10

--------------------------------------------------------------------------------

5.    NON-EMPLOYEE STOCK OPTIONS

        5.1    Automatic Grant of Non-Employee Stock Options.    On June 1, 1996
and on June 1 of each Plan Year after 1996 in which the Plan is in effect, each
individual elected, re-elected or continuing as a Non-Employee Director shall
automatically receive a NSO covering 2,500 Shares (a "Non-Employee Stock
Option"). Notwithstanding the foregoing, if, on that day, the General Counsel of
Motorola determines, in his or her sole discretion, that Motorola is in
possession of material, undisclosed information about Motorola, then the annual
grant of NSO's to Non-Employee Directors shall be suspended until the second day
after public dissemination of such information and the price, exercisability
date and Non-Employee Stock Option Period shall then be determined by reference
to such later date. If Common Stock is not reported as traded on the New York
Stock Exchange—Composite Transactions on any date a grant would otherwise be
awarded, then the grant shall be made the next day thereafter on which Common
Stock is so traded.

        5.2    Price.    The Stock Option exercise price of a Non-Employee Stock
Option shall be the Fair Market Value of the Shares subject to such Stock Option
on the date of grant.

        5.3    Exercisability.    A Non-Employee Stock Option granted under the
Plan shall become exercisable twelve months after the date of grant (except as
otherwise provided in Section 5.6 for retirement and Section 5.7 for death which
occurs during such period and in Article 11 if a Change in Control occurs during
such period) and shall expire, except as otherwise provided herein, 10 years
after the date of grant ("Non-Employee Stock Option Period").

        5.4    Payment.    The Non-Employee Stock Option exercise price shall be
paid in full as permitted by Section 13 for all Shares purchased at the time the
Non-Employee Stock Option is exercised. No fractional Shares may be purchased.
Motorola may require the surrender of the Non-Employee Stock Option certificate
if one has been issued, and no Non-Employee Stock Option may be exercised for
less than fifty (50) Shares, except in cases where the number of shares
represented by the Non-Employee Stock Option being exercised is less than fifty
(50), in which case the Non-Employee Stock Option shall not be exercisable for
less than all Shares represented by such Stock Option.

        5.5    Termination.    Upon cessation of services as a Non-Employee
Director (for reasons other than retirement as defined in Section 5.6 hereof or
death) only those Non-Employee Stock Options immediately

11

--------------------------------------------------------------------------------

exercisable at the date of cessation of service shall be exercisable by the
Non-Employee Director. Such Non-Employee Stock Options must be exercised within
30 days after cessation of service (but in no event after the expiration of the
Non-Employee Stock Option Period) or they shall be forfeited. If, however, the
Non-Employee Director during or after his or her service on the Board, engages,
directly or indirectly, in any activity which is in competition with any
activity of Motorola or any Subsidiary or in any action or conduct which is in
any manner adverse or in any way contrary to the interests of Motorola, or any
Subsidiary, any unexercised portion of such Non-Employee Stock Options shall
immediately terminate, unless otherwise determined by the Chief Executive
Officer of Motorola. The determination of whether a Director is or has engaged
in any competitive activity or in any action or conduct which is adverse or
contrary to the interests of Motorola or any of its Subsidiaries shall be made
by the Chief Executive Officer of Motorola, and such determination shall be
conclusive and binding upon all parties.

        5.6    Retirement.    As used in this Article 5, the term "retirement"
shall mean, for Non-Employee Directors, resignation at or after age 65, failure
to stand for re-election at or after age 65 or failure to be re-elected at or
after age 65. Upon retirement, all Non-Employee Stock Options previously granted
to a Non-Employee Director shall become or continue to be exercisable, except as
otherwise provided herein. Such Non-Employee Stock Options must be exercised
prior to the expiration of the Non-Employee Stock Option Period or they shall be
forfeited.

        5.7    Death.    Upon the death of a Non-Employee Director, all
Non-Employee Stock Options previously granted to the Non-Employee Director shall
become exercisable by his or her Successor-in-Interest, except as otherwise
provided herein. Such Non-Employee Stock Options can be exercised during the
remainder of the Non-Employee Stock Option Period.

        5.8    Amendments.    An amendment of this Article 5 amending provisions
of the kind described in Rule 16b-3(c)(2)(ii)(A) under the Exchange Act shall
not be made more frequently than once every six months unless necessary to
comply with the Code. No amendment may revoke or alter in a manner unfavorable
to a Non-Employee Director holding Non-Employee Stock Options any Non-Employee
Stock Options then outstanding, without such Non-Employee Director's approval.

        5.9    Interpretation.    The Chief Executive Officer of Motorola shall
administer, construe and interpret this Article 5, whose decisions shall be
conclusive and binding on all parties. The Chief Executive Officer of Motorola
is authorized, subject to the provisions of this Article 5, from time to time to
establish such rules and regulations as he or she may deem appropriate for the
proper administration or operation of this Article 5.

12

--------------------------------------------------------------------------------

Non-Employee Stock Options may be evidenced by certificates at the option of the
Chief Executive Officer of Motorola.

6.    ELIGIBILITY

        The Participants shall be determined by the Committee, except for
Non-Employee Stock Options which shall be automatically granted to Non-Employee
Directors under Article 5 and except to the extent authority has been delegated
under Section 7.1 hereof. In making its determinations, the Committee shall
consider past, present and expected future contributions of Employees to
Motorola and its Subsidiaries.

7.    ADMINISTRATION

        7.1    Committee.    The Plan (except for Article 5 and the Non-Employee
Stock Options automatically granted thereunder) shall be administered by the
Committee; provided, however, if at any time Rule 16b-3 and Section 162(m) of
the Code, and any implementing regulations (and any successor provisions
thereof), so permit without adversely affecting the ability of the Plan to
comply with the conditions for exemption from Section 16 of the Exchange Act (or
any successor provision) provided by Rule 16b-3 and the exemption from the
limitations on the deductibility of certain executive compensation provided by
Section 162(m), the Committee may delegate the administration of the Plan in
whole or in part, on such terms and conditions, to such other person or persons
as it may determine in its discretion. References to the Committee hereunder
shall include the Board where appropriate. The membership of the Committee or
such successor committee shall be constituted so as to comply at all times with
the applicable requirements of Rule 16b-3 and Section 162(m). No member of the
Committee shall have within one year prior to his appointment received awards
under the Plan or under any other plan, program or arrangement of Motorola or
any of its affiliates if such receipt would cause such member to cease to be a
"disinterested person" under Rule 16b-3; provided that if at any time Rule 16b-3
so permits without adversely affecting the ability of the Plan to comply with
the conditions for exemption from Section 16 of the Exchange Act (or any
successor provision) provided by Rule 16b-3, one or more members of the
Committee may cease to be a "disinterested person."

        7.2    Authority.    Subject to the terms of the Plan, and except for
the Non-Employee Stock Options granted under Article 5 (over which the Committee
shall have no discretion), the Committee shall have complete power and authority
to:

        (a)  determine the individuals to whom Employee Stock Options are

13

--------------------------------------------------------------------------------

granted, the type and amounts to be granted and the time of all such grants;

        (b)  determine the terms, conditions and provisions of, and restrictions
relating to, each Employee Stock Option granted;

        (c)  administer, interpret and construe the Plan and the Employee Stock
Options;

        (d)  prescribe, amend and revoke rules and regulations relating to the
Plan;

        (e)  maintain accounts, records and ledgers relating to the Plan;

        (f)    maintain records concerning its decisions and proceedings;

        (g)  employ agents, attorneys, accountants or other persons for such
purposes as the Committee considers necessary or desirable;

        (h)  take, at any time, any action permitted by Section 11.1
irrespective of whether any Change in Control has occurred or is imminent; and

        (i)    do and perform all acts which it may deem necessary or
appropriate for the administration of the Plan and carry out the purposes of the
Plan.

        7.3    Determinations.    All determinations of the Committee shall be
final, binding and conclusive upon all persons, including Motorola and its
Subsidiaries and Participants and their respective legal representatives,
Successors-in Interest and permitted assigns and upon all other persons claiming
by, through, under or against any of them.

8.    AMENDMENT

        Except as hereinafter provided, and except as may be required for
compliance with Rule 16b-3 and Section 162(m) of the Code, the Board or the
Committee shall have the right and power to amend the Plan at any time and from
time to time. Only the Board may amend Article 5 of the Plan, subject to such
Article and subject to compliance with Rule 16b-3. Neither the Board nor the
Committee may amend the Plan in a manner which would impair or adversely affect
the rights of the holder of a Stock Option without the holder's consent. If the
Code or any other applicable statute, rule or regulation, including, but not
limited to, those of any securities exchange, requires stockholder approval with
respect to the Plan or any

14

--------------------------------------------------------------------------------

type of Plan amendment, then to the extent so required, stockholder approval
shall be obtained.

9.    TERM AND TERMINATION

        9.1    Term.    The Plan shall commence as of the Effective Date and,
subject to the terms of the Plan, including those in Section 14.7 requiring
stockholder approval for implementation or limiting the period over which ISOs
may be granted, shall continue in full force and effect until five (5) years
from the Effective Date, unless sooner terminated by the Board.

        9.2    Termination.    The Plan may be terminated at any time by the
Board. Termination shall not in any manner impair or adversely affect any Stock
Option outstanding at the time of termination.

10.  MODIFICATION OR TERMINATION

        10.1    General.    Subject to the provisions of Section 10.2, the
amendment or termination of the Plan shall not impair or adversely affect a
Participant's right to any Stock Option granted prior to such amendment or
termination.

        10.2    Committee's Right.    Any Stock Option granted may be converted,
modified, forfeited or canceled, in whole or in part, by the Committee if and to
the extent permitted in the Plan or applicable Stock Option certificate or with
the consent of the Participant to whom such Stock Option was granted. Subject to
the limitations in the Plan, the Committee may grant Stock Options on such terms
and conditions, which may be different than those specified in the Plan, as it
may deem desirable in order to comply with, or make available the benefits of,
the laws of any foreign jurisdiction.

11.  CHANGE IN CONTROL

        11.1    Stock Option Vesting and Payment.    Upon the occurrence of a
Change in Control, each Stock Option outstanding on the date on which the Change
in Control occurs shall immediately become exercisable in full for the remainder
of its term and each Participant holding Stock Options shall have the right, at
his or her election made during a period of sixty (60) days following the date
on which the Change in Control occurs, to have Motorola purchase any or all such
Stock Options for an immediate lump-sum cash payment equal to the product of
(1) the excess, if any, of the higher of (i) the average of the high and low
sale prices of the Common Stock as

15

--------------------------------------------------------------------------------

reported on the New York Stock Exchange -Composite Transactions on the date
immediately prior to the date of payment, or if Shares did not trade on such
date, on the last previous day on which Shares traded prior to such date, or
(ii) the highest per Share price for Common Stock actually paid in connection
with the Change in Control, over the per Share exercise price of each such Stock
Option held, and (2) the number of Shares covered by each such Stock Option.

        11.2    Change in Control.    A Change in Control shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (A) any "person" or "group" (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola's then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
"beneficial ownership," or changes therein, of Motorola's securities by either
of the foregoing), (B) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which Shares of Common Stock would be converted into
cash, securities or other property, other than a merger of Motorola in which the
holders of Common Stock immediately prior to the merger have (directly or
indirectly) at least an 80% ownership interest in the outstanding common stock
of the surviving corporation immediately after the merger, or (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Motorola, (C) the
stockholders of Motorola approve any plan or proposal for the liquidation or
dissolution of Motorola, or (D) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation (other than by the Board), contested
election or substantial stock accumulation (a "Control Transaction"), the
members of the Board immediately prior to the first public announcement relating
to such Control Transaction shall thereafter cease to constitute a majority of
the Board.

12.  CERTIFICATES AND TRANSFER OF STOCK OPTIONS

        12.1    Provisions of Stock Option Certificates.    ISOs may be
evidenced by Incentive Stock Option certificates and NSOs may be evidenced by

16

--------------------------------------------------------------------------------

Non-Qualified Stock Option certificates. Each certificate may include, but shall
not be limited to, the following: description of the type of Stock Option; the
Stock Option's duration; its transferability; the exercise price; the exercise
period; the Non-Exercise Period; the person or persons who may exercise the
Stock Option; the effect upon such Stock Option of the Participant's death or
other termination of employment; and the Stock Option's conditions.

        12.2    Transfer of Stock Options.    Except as set forth in the next
sentence of this Section 12.2, a Stock Option shall not be transferable by a
Participant other than by operation of a death beneficiary designation made by
the Participant in accordance with rules established by the Committee, or the
Chief Executive Officer of Motorola, as appropriate, by will or the applicable
laws of descent and distribution and shall be exercisable during the
Participant's lifetime only by him or her or his or her guardian or legal
representative if the Participant is legally incompetent. Notwithstanding the
foregoing, except to the extent that it would cause the Plan to fail to meet the
conditions required to be met under Rule 16b-3, the Committee shall have the
power and authority to provide, as a term of any NSO, including any outstanding
NSO held by a Non-Employee Director or an Optionee, that such NSO may be
transferred without consideration by the Non-Employee Director or the Optionee
to a member or members of his or her immediate family (i.e., a child, children,
grandchild, grandchildren, or spouse) and/or to a trust or trusts for the
benefit of an immediate family member or family members.

13.  PAYMENT

        Upon the exercise of a Stock Option, the amount due Motorola is to be
paid:

        (a)  in cash;

        (b)  by the transfer to Motorola of Shares owned by the Participant
valued at Fair Market Value on the date of transfer;

        (c)  by any combination of the payment methods specified in (a) and
(b) above; or

        (d)  such other manner as may be authorized from time to time by the
Committee.

Notwithstanding the foregoing, any method of payment other than (a) and (b) may
be used only with the approval of the Committee or if and to the extent so
provided in the applicable Stock Option certificate.

17

--------------------------------------------------------------------------------

14.  GENERAL

        14.1    Tax Withholding.    At the time Motorola is required to withhold
any Federal Insurance Contribution Act ("FICA") tax and/or any federal, state or
local tax of any kind with respect to the exercise of any Stock Option, the
Participant shall pay to Motorola the amount of any such FICA, federal, state or
local tax or taxes required to be withheld. The obligations of Motorola under
the Plan shall be conditional on payment of all withholding taxes, and Motorola
shall have the right to deduct any such taxes from any payment of any kind under
the Plan or otherwise due to the Participant. Withholding tax obligations may be
settled, in whole or in part, with Common Stock. At any time when a Participant
is required to pay to Motorola an amount required to be withheld under
applicable tax laws upon exercise of a Stock Option, the Participant may satisfy
this obligation in whole or in part by transfer to Motorola of Shares previously
owned by the Participant, by electing (the "Election") to have Motorola withhold
from the distribution Shares of Common Stock having a value equal (as near as
possible) to the amount required to be withheld or by a combination of such
means, provided, however, that the amount of federal, state and local income
taxes that may be paid by transfer or withholding of Shares shall not exceed the
statutory minimum withholding requirements. The amount of any withholding tax
not paid by transfer or withholding of Shares shall be paid to Motorola in cash.
The value of the Shares transferred or to be withheld shall be based on the Fair
Market Value of the Common Stock on the date that the amount of tax to be
withheld shall be determined ("Tax Date") or if Shares did not trade on the New
York Stock Exchange on the Tax Date, as of the last previous date Shares did so
trade. Each Election must be made on or prior to the Tax Date. The Committee may
disapprove of any Election or may suspend, condition, restrict or terminate the
right to make Elections. An Election is irrevocable, unless revocation is
approved by the Committee.

        14.2    Compliance With Legal Requirements.    Anything in the Plan to
the contrary notwithstanding: (a) Motorola may, if it shall determine it
necessary or desirable for any reason, at the time of award of any Stock Option
or the issuance of any Shares of Common Stock, require the recipient of the
Stock Option, as a condition to the receipt thereof or to the receipt of Shares
of Common Stock issued pursuant thereto, to deliver to Motorola a written
representation of present intention to acquire the Stock Option or the Shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time Motorola further determines
that the listing, registration or qualification (or any updating of any such
document) of any Stock Option or the Shares of Common Stock issuable pursuant
thereto is necessary on any securities

18

--------------------------------------------------------------------------------

exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the grant of any Stock Option
or the issuance of Shares of Common Stock pursuant thereto, such Stock Option
shall not be granted or such Shares of Common Stock shall not be issued, as the
case may be, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to Motorola. In addition, Motorola may terminate
any Stock Option or terminate, condition, restrict or limit the issuance or
delivery of any Shares of Common Stock if it determines that such Stock Option
or delivery violates any applicable laws, regulations or rules, including but
not limited to, those of any stock exchange or Rule 16b-3.

        14.3    Indemnification and Exculpation.    Each person, who is or shall
have been a member of the Board or of the Committee, shall be indemnified and
held harmless by Motorola against and from any and all loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with Motorola's written
approval) or paid by such person in satisfaction of a judgment in any such
action, suit, or proceeding, except a judgment based upon a finding of such
person's bad faith, subject,however, to the condition that upon the institution
of any claim, action, suit or proceeding against such person, such person shall
in writing give Motorola an opportunity, at its own expense, to participate in,
and to the extent it may wish, to assume the defense thereof before such person
undertakes to handle it on such person's own behalf. The foregoing right of
indemnification shall not be exclusive of any other right to which such person
may be entitled as a matter of law, under the Delaware General Corporation Law,
the Restated Certificate of Incorporation or By-Laws of Motorola or otherwise,
or any power that Motorola may have to indemnify such person or hold such person
harmless. Each member of the Board or of the Committee, and each officer and
employee of Motorola shall be fully justified in relying or acting upon any
information furnished on behalf of Motorola by any person or persons other than
himself or herself in connection with the administration of the Plan. In no
event shall any person who is or shall have been a member of the Board or of the
Committee, or an officer or employee of Motorola, be liable for any
determination made or other action taken or any omission to act in reliance upon
any such information, or for any action taken (including the furnishing of
information) or any failure to act, if in good faith.

        14.4    Headings.    The headings of the sections and subsections of the

19

--------------------------------------------------------------------------------

Plan are for convenience of reference only and shall not be used to construe any
provision of the Plan.

        14.5    Governing Law.    The Plan shall be governed by, and construed
and administered in accordance with, the laws of the State of Illinois except to
the extent that any federal law otherwise controls.

        14.6    Employment Rights.    Nothing in the Plan or in any grant of any
Employee Stock Option shall restrict the right of Motorola or any Subsidiary to
terminate the employment of any Participant at any time, with or without cause,
or to increase or decrease the compensation of any Participant.

        14.7    Approval by Stockholders.    The Plan has been approved by the
Board of Directors and is subject to approval by the affirmative votes of the
holders of a majority of the Shares present, or represented, and entitled to
vote at the meeting of stockholders at which the Plan is submitted.

        14.8    Implementation of the Plan and Grant of Employee Stock Options
Under 1991 Plan.    If the Plan is implemented pursuant to Section 14.7, except
as herein provided, no further options will be granted under the Share Option
Plan of 1991. If the Board of Directors terminates this Plan after it has been
implemented, stock options may be granted under the Share Option Plan of 1991,
but not as to any Shares issued or subject to Stock Options under this Plan.

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6

